           Case 1:19-cv-11829-CM Document 9 Filed 04/23/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN MARSHALL,

                             Plaintiff,

                          -against-

LYNN J. LILLEY, SUPERINTENDENT FOR
WOODBOURNE CORRECTIONAL FACILITY; PETER
CHIAVARO, DEPUTY SUPERINTENDENT FOR                                     19-CV-11829 (CM)
ADMINISTRATIVE SERVICES; DR. MERVANT
MAKRAM, M.D.; A. HARRIS-BAKER, PHYSICIAN                                      ORDER
ASSISTANT; J. BARRETT-BAKER, NURSE
ADMINISTRATOR; EDWARD CORLEY, OFFENDER
REHABILITATION COORDINATOR; MARY ASHONG,
NURSE PRACTITIONER; DR. CARL J.
KOENIGSMANN, M.D.; ANN MARIE MCGRATH;
PATRICK GRIFFIN; DR. ALBERT PAOLANO, M.D.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff is currently incarcerated in Eastern Correctional Facility and proceeding pro se.

On February 21, 2020, the Court held that Plaintiff’s complaint failed to state a claim on which

relief could be granted but granted him leave to amend his complaint to cure its deficiencies.

(ECF No. 6). By letter dated April 8, 2020, Plaintiff requested an extension of time to comply

with the Court’s order because he currently has limited law library access.

       The Court grants Plaintiff’s request for an extension of time, and directs Plaintiff to file

his amended complaint within 30 days of the date of this order.

                                           CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s request for an extension of time (ECF No. 8) is granted. The Court directs

Plaintiff to file his amended complaint within 30 days of the date of this order. For Plaintiff’s
           Case 1:19-cv-11829-CM Document 9 Filed 04/23/20 Page 2 of 8



convenience, an amended complaint form is attached to this order. If Plaintiff fails to comply

within the time allowed, the complaint will be dismissed for failure to state a claim upon which

relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   April 23, 2020
          New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                 2
               Case 1:19-cv-11829-CM Document 9 Filed 04/23/20 Page 3 of 8




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
                Case 1:19-cv-11829-CM Document 9 Filed 04/23/20 Page 4 of 8



I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
           Case 1:19-cv-11829-CM Document 9 Filed 04/23/20 Page 5 of 8



IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
           Case 1:19-cv-11829-CM Document 9 Filed 04/23/20 Page 6 of 8



V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
           Case 1:19-cv-11829-CM Document 9 Filed 04/23/20 Page 7 of 8




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
             Case 1:19-cv-11829-CM Document 9 Filed 04/23/20 Page 8 of 8



VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
